DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 were previously pending and subject to a non-final office action filed on March 3, 2022 (the “March 3, 2022 Non-Final Office Action”).  Following the March 3, 2022 Non-Final Office Action, Applicant amended claims 1, 6, 11-16, and 21 in an amendment filed on May 25, 2022 (the “May 25, 2022 Amendment”), see Applicant’s amended claims (pp. 2-8 of the May 25, 2022 Amendment).  Claims 1-25, as recited in the May 25, 2022 Amendment, are currently pending and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 9-12, Rejections of Claims 1-25 under 35 U.S.C. § 101, Section II., filed May 25, 2022, with respect to rejections of claim 1-25 under 35 U.S.C. § 101 have been fully considered, but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the § 101 rejections of claims 1-25 are maintained in this office action.
Specifically, Applicant argues that the specification and the claims indicate improvements reflected in the claims for classifying the one or more medical events, comprising unstructured medication event data and structured medication event data, into orthogonal dimensions for rapid analysis of a patient being treated at a point of care by a medical professional. See Applicant’s Remarks, at p. 11.  Examiner respectfully disagrees.  When evaluating whether claims recite an improvement to the functioning of a computer or a technical field, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. MPEP § 2106.05(a).  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.  An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.
For example, in the McRO, Inc. v. Bandai Namco Games Am. Inc. case, the Federal Circuit relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. Id.  Conversely, the Federal Circuit has held claims which merely record, transmit, and archive data by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem may not be sufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (citing the TLI Communications LLC v. AV Auto case).  Further, gathering and analyzing information using conventional techniques, was also determined to be insufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (also citing the TLI Communications case).
Similar to the TLI Communications case, Applicant’s claims merely implement conventional techniques, such as extracting data from a data source (i.e., extracting medication event data from a data source) and transforming unstructured the medication event data into a structured format in order to classify the medication event data.  Further, the limitation directed to transforming the unstructured medication event data into a structured format is claimed with a high-level of generality.  Applicant’s claims merely apply the existing processes of converting data from one format into another format.  The Examiner submits that these steps are old and well-known in the medical industry, and Applicant has not described a specific transformation step with any sufficient detail (i.e., how is the unstructured data transformed into a structured format?; what makes Applicant’s transformation step special or different than any other data conversion process?).  Therefore, the claims are insufficient to show an improvement in medical data processing systems and methods.  Further, Applicant has not described a technical problem or how the use of Applicant’s system with a step for transforming unstructured data into a structured format provides a technical solution to a technical problem.  Applicant’s statement that the claims are directed to a practical application, because it provides for the rapid analysis of a patient being treated at a point of care are made in a conclusory manner without sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.
Therefore, the claims are deemed to lack limitations which are indicative of a practical application under Prong Two of Step 2A of the 2019 Revised PEG.  Therefore, the rejections of claims 1-25 under 35 U.S.C. § 101 are maintained in this office action.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 101 Section below, for further clarification and complete analysis.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 12-18, Rejections of Claims 1-25 under 35 U.S.C. § 103, Sections III.-IX., filed May 25, 2022, with respect to rejections of claim 1-25 under 35 U.S.C. § 103, have been fully considered, but they are moot in light of Applicant’s amendments to independent claims 1, 6, 11, 16, and 21.   Therefore, the combinations of the references previously cited in the March 3, 2022 Non-Final Office Action, are not relied upon to teach the newly amended claim limitations in claims 1, 6, 11, 16, and 21.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The following limitations which are not supported by the original disclosure are as follows:
- The recitations of:
- “transform at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data” (as described in claims 1, 6, 11, 16, and 21).
	Matter not present on the filing date of the application in the specification, claims, or drawings that is added after the application filing is usually new matter. See MPEP §§ 2163.06 and 2163.07.  In the present case, the specification is silent as to the underlined portions above.  These limitations change the scope of the claims, and it is unclear where the support is for the system and method performing the aforementioned limitations.
            In particular, Applicant does not point to, nor was the Examiner able to find support for these limitations within the specification as originally filed on November 27, 2019.  For example, paragraph [00138] in Applicant’s specification as originally filed on November 27, 2019 discloses that the “medication events summarization system 102  is that it can be implemented by a healthcare provider (e.g., a paramedic, a physician) at the point of care (e.g., in an ambulance, in a hospital, etc.) to quickly generate a comprehensive chronological interactive summary of medication events of a patient based on multidimensional medication event data extracted from both structured data sources and unstructured data sources.” Similarly, paragraphs [0068], [0081], [0084], [0093], [00144], and [00147] in Applicant’s specification as originally filed on November 27, 2019 discloses that the system and method may comprise a pretrained language model (e.g., transformer based) to identify, analyze, and extract various medication event data from the unstructured and structured data sources.  These paragraphs in Applicant’s disclosure provide general support for system and method being capable of generating a summary of medication events from medication event data extracted from both structured data sources and unstructured data sources.  However, this disclosure does not provide support for the specific and narrower limitation directed to the system and method comprising transforming unstructured medication event data into a structured format.  Applicant’s specification does not mention transforming or converting any data.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out where (if possible) the aforementioned limitation has support in the originally filed specification and/or claims.
Examiner further notes that the step directed to “transform at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data” is not described by the present specification in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed, e.g. see MPEP 2161.01.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement, e.g. see MPEP 2161.01.  For example, the specification and/or present claim language does not disclose a specific algorithm (e.g. the necessary steps and/or flowcharts) that explains how the system is able to transform unstructured medication event data into a structured format.  As such, claims 1, 6, 11, 16, and 21 are rejected for failing to comply with the written description requirement under 35 U.S.C. § 112(a).
Claims 2-5, 7-10, 12-15, 17-20, and 22-25 (which individually depend on claims 1, 6, 11, 16, and 21) are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement for similar reasons as described in the § 112(a) new matter rejections of claims 1, 6, 11, 16, and 21 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-5 and 16-20 are directed to systems, which are within one of the four statutory categories (i.e., machines or apparatuses). See MPEP § 2106.03.  Claims 6-10 and 21-25 are directed to computer-implemented methods, which are within one of the four statutory categories (i.e., processes). See id.  Claims 11-15 are directed to a non-transitory computer program product, which are within one of the four statutory categories (i.e., an article of manufacture). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: (1) Mathematical Concepts; (2) Certain Methods of Organizing Human Activity, and (3) Mental Processes. See MPEP § 2106.04(a).
Claims 1, 6, 11, 16, and 21 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claims 1 and 16 and claims 6, 11, and 21 include limitations that recite an abstract idea.  Note that independent claims 1 and 16 are the system claims, while claims 6 and 21 covers the matching method claims, and claim 11 covers the matching non-transitory computer program product.  Specifically, independent claim 1 recites (and claims 6 and 11 substantially recite the following limitations):
A system, comprising:

a memory that stores computer executable components; and

a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:

an extraction component that employs a model to extract multidimensional medication event data of one or more medication events from at least one data source, wherein the at least one data source comprises a first data source comprising structured data, and a second data source comprising unstructured data, and

transform at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data; and

a classification component that classifies the one or more medication events into orthogonal dimensions based on the multidimensional medication event data.

Similarly, claim 16 recites the following limitations (and claim 21 substantially recites the following limitations):
A system, comprising:

a memory that stores computer executable components; and

a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise:

an extraction component that employs a model to extract multidimensional medication event data of one or more medication events from at least one data source, wherein the at least one data source comprises a first data source comprising structured data, and a second data source comprising unstructured data, and

transform at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data; and

a summarization component that generates an interactive summary of the medication events based on the multidimensional medication event data.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., classifying and summarizing medication event data in a report).  That is, other than reciting: (1) a system; (2) a memory that stores computer executable components; (3) a processor that executes the computer executable components stored in the memory; (4) an extraction component; (5) a model; (6) a classification component; (7) a computer program product; (8) a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor; (9) a summarization component; and the step directed to: (10) “extracting multidimensional medication event data of one or more medication events from at least one data source, wherein the at least one data source comprises a first data source comprising structured data, and a second data source comprising unstructured data”; and “transform[ing] at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data”, the context of claims 1, 6, 11, 16, and 21 encompasses a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., classifying and summarizing medication event data in a report).
The aforementioned claim limitations described in claims 1, 6, 11, 16, and 21 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) classifying medication event data based on certain criteria (i.e., making observations, evaluations, judgments, and/or opinions about the medication event data based on certain criteria); and (2) summarizing the medication event data in a summary report (i.e., making observations, evaluations, judgments, and/or opinions about the medication event data in a summary report).  Medical professionals commonly make these types of observations, evaluations, judgments, or opinions when generating reports of medical data.  Therefore, the aforementioned, underlined claim limitations are reasonably and commonly performed mentally and/or manually using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.
Examiner notes that the aforementioned claim limitations described in claims 1, 6, 11, 16, and 21 may also be classified as analogous to claim limitations directed toward concepts which covers the management of personal behavior or relationships or interactions between people (i.e., the Certain Methods of Organizing Human Activity grouping of abstract ideas, which covers concepts related to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)), because the “classifying”, and “summarizing” steps merely recite limitations managing interactions between medical professionals by: (1) classifying (i.e., rules or instructions for organizing the information) the medication event data; and (2) summarizing the medication event data in a summary report (i.e., rules or instructions for organizing the information in a report).  Accordingly, claims 1, 6, 11, 16, and 21 recite an abstract idea which is falls within Mental Processes and Certain Methods of Organizing Human Activity categories.
Furthermore, Examiner notes that dependent claims 2-5, 7-10, 12-15, 17-20, and 22-25 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claims 4, 5, 19, and 20 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 2, 3, 7-10, 12-15, 17, 18, and 22-25 do not provide any additional limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
Following Prong Two of Step 2A of the 2019 Revised PEG, this judicial exception is not integrated into a practical application.  In the present case, for representative independent claims 1 (similar to claims 6 and 11), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A system (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), comprising:

a memory that stores computer executable components (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

a processor that executes the computer executable components stored in the memory (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein the computer executable components comprise:

an extraction component that employs a model (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to extract multidimensional medication event data of one or more medication events from at least one data source, wherein the at least one data source comprises a first data source comprising structured data, and a second data source comprising unstructured data, (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05(h); and the Examiner further submits that such steps are not unconventional as they merely consist of electronically scanning or extracting data from a physical document, as evidenced by the Content Extraction and Transmission, LLC v. Wells Fargo Bank case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)), and

transform[ing] at least one unstructured medication event data of the multidimensional medication event from the unstructured data into a structured format of the structured data (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

a classification component (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that classifies the one or more medication events into orthogonal dimensions based on the multidimensional medication event data.

Similarly, for representative independent claim 1 (similar to claim 21), the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”)::
A system (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), comprising:

a memory that stores computer executable components (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

a processor that executes the computer executable components stored in the memory (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein the computer executable components comprise:

an extraction component that employs a model (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to extract multidimensional medication event data of one or more medication events from at least one data source wherein the at least one data source comprises a first data source comprising structured data, and a second data source comprising unstructured data, (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP § 2106.05(h); and the Examiner further submits that such steps are not unconventional as they merely consist of electronically scanning or extracting data from a physical document, as evidenced by the Content Extraction and Transmission, LLC v. Wells Fargo Bank case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)), and

transform[ing] at least one unstructured medication event data of the multidimensional medication event from the unstructured data into a structured format of the structured data (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

a summarization component (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that generates an interactive summary of the medication events based on the multidimensional medication event data;

a non-transitory computer program product (as described in claim 11) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor (as described in claim 11) (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)).  However, the recitation of these limitations is made with a high-level of generality (i.e., using the system; memory; processor; various computer components (i.e., software); model; and non-transitory computer program product comprising the computer readable storage medium), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., system; memory; processor; various computer components (i.e., software); model; and non-transitory computer program product comprising the computer readable storage medium) and the limitation directed to “transform[ing] at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data” to perform the existing processes of: classifying medication event data and summarizing the medication event data in a report).);
- Requiring the user of software to tailor information and provide it to the user on a generic computer, e.g., see, Intellectual Ventures I LLC v. Capital One Bank (USA) – similar, the limitation directed to “transform[ing] at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data” is claimed at a high-level of generality and is merely provided to tailor information (e.g., transforming unstructured data into structured data format) and provide it the user in the medication event data report.); and
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the system; memory; processor; various computer components (i.e., software); model; and non-transitory computer program product comprising the computer readable storage medium in their ordinary capacity to process and generate a report of the data extracted by the abstract mental process.
- The following are examples of insignificant extra-solution activities (e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
				- Performing clinical tests on individuals to obtain input for an equation, e.g., see In re Grams – similarly, the limitation directed to “extracting multidimensional medication event data of one or more medication events from at least one data source, wherein the at least one data source comprises a first data source comprising structured data, and a second data source comprising unstructured data”, described in claims 1, 6, 11, 16, and 21, also merely scan and isolate certain information in a record (i.e., scanning records to obtain the medication event data from structured data and unstructured data in order to put the medication event data in a summary report); and
- Selecting information, based on the types of information and availability of information in a power-grid environment, for collection, analysis and display, e.g., see Electric Power Group, LLC v. Alstom S.A. – similarly, the step directed to “extracting multidimensional medication event data of one or more medication events from at least one data source, wherein the at least one data source comprises a first data source comprising structured data, and a second data source comprising unstructured data”, described in claims 1, 6, 11, 16, and 21, is also deemed to merely identify and select medication event data from information in a record (i.e., mere data gathering).
Thus, the additional elements in independent claims 1, 6, 11, 16, and 21 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 2, 3, 7-10, 12-15, 17, 18, and 22-25 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claim 4, 5, 19, and 20 recite the following additional elements (identified in bold font below):
a summarization component (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that generates a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 4);

a filter component (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that filters at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 5);

a classification component (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that classifies the medication events into orthogonal dimensions based on the multidimensional medication event data to improve at least one of accuracy of the interactive summary or performance of at least one of the system, the processor, the summarization component, or a medication reconciliation system, and wherein the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor (as described in claim 19); and

a filter component (the Examiner submits that these additional elements amount to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) that filters at least one of the interactive summary, the multidimensional medication event data, the medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data, thereby facilitating improved performance of the processor in generating the interactive summary.

However, these additional elements in dependent claims 4, 5, 19, and 20 are deemed to be no more than adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea. See analysis above; see also MPEP § 2106.05(f).  As such, the additional elements in dependent claims 4, 5, 19, and 20 are not indicative of integrating the judicial exception into a practical application.
	Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-25: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-25 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the 2019 Revised PEG
Following Step 2B of the 2019 Revised PEG, claims 1-25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1, 4-6, 11, 16, and 19-21 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 4-6, 11, 16, and 19-21, are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- Regarding the system, memory that stores computer executable components; processor that executes the computer executable components stored in the memory; extraction component; model; classification component; non-transitory computer program product; computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor; summarization component; filter component; and the limitation directed to “transform[ing] at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data” – Applicant generally describes these computer components and functions with a high-level of generality in the specification.
		- For example, Applicant describes the system as “a computer 1012 [that] can also include a processing unit 1014, system memory 1016, and a system bus 1018.” Applicant’s specification as filed on November 27, 2019, paragraph [00158].  Next, Applicant discloses that system memory “can also include volatile memory 1020 and nonvolatile memory 1022.” Applicant’s specification, at paragraph [00159].  Further, Applicant discloses that the computer program product “can include computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention”, such as “a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing.” Applicant’s specification, at paragraph [00168].  Still further, Applicant discloses that the “extraction component 108, classification component 110, and/or any other components associated with [the] medication events summarization system 1012 as disclosed herein […] can comprise computer and/or machine readable, writable, and/or executable component(s) and/or instructions(s)”, such as, “employ[ing a] processor 106 to execute such computer and/or machine readable, writable, and/or executable component(s) and/or instructions(s)”. Applicant’s specification, at paragraph [0065].  These components are described at a high level, and are the equivalent of generic computer components (i.e., generic computer devices such as a computer system, memory devices, processor, and generic software), to perform the abstract idea described in the claims.
		- Further, Applicant describes the system as extracting medication event data from both structured data sources and unstructured data sources. See Applicant’s specification, at paragraph [00138].  This disclosure about the structured and unstructured data is made at a high-level.  Therefore, the analysis for the limitation directed to “transform[ing] at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data” is the same under Step 2B, and is deemed to be well-understood, routine, and conventional.
Therefore, Applicant’s disclosure shows that the system, memory that stores computer executable components; processor that executes the computer executable components stored in the memory; extraction component; model; classification component; non-transitory computer program product; computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor; summarization component; filter component; and the limitation directed to “transform[ing] at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data”, are generic computing components.  These generic components are old and well-known computing devices and functions in the medical industry.  As such, the aforementioned computer components are well-known, routine, and conventional computer components and functions that are previously known in the industry. See MPEP § 2106.05(d).
- Regarding the step and feature directed to: “extracting multidimensional medication event data of one or more medication events from at least one data source, wherein the at least one data source comprises a first data source comprising structured data, and a second data source comprising unstructured data” - the following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
- Electronically scanning or extracting data from a physical document, e.g., see Content Extraction and Transmission, LLC v. Wells Fargo Bank – similarly, the limitation directed to “extracting multidimensional medication event data of one or more medication events from at least one data source, wherein the at least one data source comprises a first data source comprising structured data, and a second data source comprising unstructured data” is the equivalent of extracting certain data from a data source.
Therefore, the additional described in claims 1, 4-6, 11, 16, and 19-21 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 4-6, 11, 16, and 19-21 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1, 4-6, 11, 16, and 19-21 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 2, 3, 7-10, 12-15, 17, 18, and 22-25 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 2, 3, 7-10, 12-15, 17, 18, and 22-25 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1, 6, 11, 16, and 21.  Dependent claims 2, 3, 7-10, 12-15, 17, 18, and 22-25 merely add limitations that further narrow the abstract idea described in independent claims 1, 6, 11, 16, and 21.  Therefore, claims 1-25 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Priestas et al. (Pub. No. US 2019/0087395); in view of:
- Jain (Pub. No. US 2015/0081321); and
- Creswell et al. (Pub. No. US 2013/0311205).

	Regarding claims 1, 6, and 11,
		- Priestas teaches:
			- a system, comprising (as described in claim 1) (Priestas, paragraph [0025]; Paragraph [0025] teaches a document processing system (i.e., a system) is described which processes electronic documents such as, but not limited to, structured and unstructured documents to extract required information and enable automatic execution of processes based on the extracted information.):
				- a memory that stores computer executable components (as described in claim 1); and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (as described in claim 1) (Priestas, paragraph [0082]; Paragraph [0082] teaches that the computer system 1800 includes processor(s) 1802, such as a central processing unit, ASIC or other type of processing circuit (i.e., the system includes a processor).  Paragraph [0082] further teaches that the computer system includes a computer readable storage medium 1806 which participates in providing instructions to the processor(s) 1802 for execution (i.e., the processor executes computer executable instructions stored on a memory).  Paragraph [0082] teaches that the computer readable medium 1806 may be non-transitory or non-volatile medium, such as a magnetic disk or solid-state non-volatile memory or volatile medium such as RAM (i.e., examples of a memory).  The instructions or modules stored on the computer readable medium 1806 (i.e., the memory stores computer executable components) may include machine readable instructions 1864 executed by the processor(s) 1802 to perform the methods and functions of the document processing system 100 (i.e., the processor executes the computer executable components stored in the memory).):
			- a computer-implemented method, comprising (as described in claim 6) (Priestas, paragraph [0050], FIG. 7; Paragraph [0050] teaches that Figure 7 shows a flowchart 700 that details a method of document processing, which includes a request 152 that can pertain to an email which includes a specific request type e.g., renewal of health benefits with the required documents attached (i.e., a computer-implemented method).):
			- a non-transitory computer program product facilitating a process to summarize medication events based on multidimensional medication event data extracted from a data source, the non-transitory computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (as described in claim 11) (Priestas, paragraphs [0082] and [0083]; Paragraph [0082] further teaches that the computer system includes a computer readable storage medium 1806 which participates in providing instructions to the processor(s) 1802 for execution (i.e., the processor executes computer executable instructions stored on a computer readable storage medium).  Paragraph [0082] teaches that the computer readable medium 1806 may be non-transitory (i.e., a non-transitory computer readable storage medium) or non-volatile medium, such as a magnetic disk or solid-state non-volatile memory (i.e., examples of a non-transitory computer readable storage media) or volatile medium such as RAM.  The instructions or modules stored on the computer readable medium 1806 (i.e., the non-transitory computer readable storage media stores computer executable components) may include machine readable instructions 1864 executed by the processor(s) 1802 to perform the methods and functions of the document processing system 100 (i.e., the processor executes the computer executable components stored in the memory).  Paragraph [0083] teaches that the document processing system 100 may be implemented as software stored on a non-transitory computer readable medium and executed by one or more processors (i.e., a non-transitory computer program product comprising computer readable storage medium having program instructions executed by a processor).):
				- an extraction component that employs a model to extract multidimensional medication event data of one or more medication events from at least one data source (as described in claim 1); employing, by a system operatively coupled to a processor, a model to extract multidimensional medication event data of one or more medication events from at least one data source (as described in claim 6); and employ[ing], by the processor, a model to extract multidimensional medication event data of one or more medication events from at least one data source (as described in claim 11) (Priestas, paragraphs [0026] and [0044]; Paragraph [0026] teaches that the document processing system employs a machine learning (ML) based domain model (i.e., employing a model) which can include domain-specific terminology, definitions of industry terms including the possible fields of various data types that may be included in the documents received for processing at the document processing system.  Paragraph [0044] teaches that a document comparator 304 can compare information from the documents in a patient’s file history such as the patient’s electronic health record (EHR) to a list of documents as specified by the process rules 322.  It can be appreciated herein that the documents employed by the document comparator 304 for comparisons may not only include documents with unstructured data such as scanned reports, bills, hand-written prescriptions etc. (i.e., medication event data) but also structured data such as values from a database or a comma separated values (CSV) file and the like.  More particularly, the patient’s EHR can include one or more of the documents 154 received in the request 152 and the additional documents 156. A field extractor 366 included in the document comparator 304 can extract fields from the EHR (i.e., extracting medication event data from the hand-written prescriptions in the EHR).); and
- wherein the at least one data source comprise a first data source comprising structured data, and a second data source comprising unstructured data (as described in claims 1, 6, and 11) (Priestas, paragraph [0003], [0027], and [0028]; Paragraph [0003] teaches that the documents may contain data in structured and unstructured formats (i.e., the data source may first data source comprising structured data and a second data source comprising unstructured data).  Paragraph [0027] teaches that the documents processed may further contain one or more of structured and unstructured component documents of different formats (i.e., the data source may first data source comprising structured data and a second data source comprising unstructured data) some of which may include typed textual data while others may include handwritten text and some of the data may be presented as tables, graphs or other non-textual formats.  Paragraph [0028] teaches that the document processing system 100 receives electronic documents in structured or unstructured formats (i.e., the data source may first data source comprising structured data and a second data source comprising unstructured data) either as machine-readable files or as image files and processes the electronic documents to identify or interpret an intent 164 conveyed in one or more of the electronic documents.).
		- Priestas does not explicitly teach a system, method, and non-transitory computer program product, comprising:
			- transform[ing] at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data (as described in claims 1, 6, and 11).
			- a classification component that classifies the one or more medication events into orthogonal dimensions based on the multidimensional medication event data (as described in claim 1); classifying, by the system, the one or more medication events into orthogonal dimensions
based on the multidimensional medication event data (as described in claim 6); and classify[ing], by the processor, the one or more medication events into orthogonal dimensions based on the multidimensional medication event data (as described in claim 11).
		- However, in analogous art of medical data processing systems and methods, Jain teaches a system and method, comprising:
			- transform[ing] at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data (as described in claims 1, 6, and 11) (Jain, paragraphs [0041] and [0051]; Paragraph [0051] teaches other rules or table may convert unstructured data into structured data corresponding to a symptoms category (e.g. pain, itching, rash, and the like), disease/disorder information category (e.g. asthma), anatomical site category (e.g. left eye, nostril, skin, mouth, and the like), dosage warning category (e.g. information conveying a maximum dosage, such whether a certain number of doses should not be exceeded per day), and the like (i.e., transforming at least one unstructured medication event data into a structured format).  Paragraph [0041] teaches the unstructured data comes from prescription instructions and a user’s prescription information (i.e., the data that is transformed from an unstructured format to a structured format is related to medication event data).  Paragraph [0041] teaches that this feature is beneficial for extracting knowledge from unstructured data in prescription instructions, such as a prescription administration instruction provided by a healthcare provider.).
Therefore, it would have been obvious to one of ordinary skill in the art of medication processing systems and methods at the time of the effective filing date of the claimed invention to modify the document processing system, method, and computer readable storage medium taught by Priestas, to incorporate a step and feature directed to converting unstructured prescription data into a structured format, as taught by Jain, in order to extract knowledge from unstructured data in prescription instructions, such as a prescription administration instruction provided by a healthcare provider. See Jain, paragraph [0041]; see also MPEP § 2143 G.
		- Further, in analogous art of medication processing systems and methods, Creswell teaches a system and method, comprising:
			- a classification component that classifies the one or more medication events into orthogonal dimensions based on the multidimensional medication event data (as described in claim 1); classifying, by the system, the one or more medication events into orthogonal dimensions
based on the multidimensional medication event data (as described in claim 6); and classify[ing], by the processor, the one or more medication events into orthogonal dimensions based on the multidimensional medication event data (as described in claim 11) (Creswell, paragraph [0413]; Paragraph [0413] teaches that the patient adherence system includes a patient medication history database 308 and a candidate prescription database 309.  Paragraph [0413] further teaches that the patient medication history database 308 stores patient medication history data which may be categorized by each patient (i.e., classifying the medication event data into orthogonal dimensions based on multidimensional medication event data).  The candidate prescription database 309 stores prescription data which may be categorized and associated with each patient (i.e., classifying the medication event data into orthogonal dimensions based on multidimensional medication event data).  Paragraph [0413] teaches that this feature is beneficial for organizing data stored in the database.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medication processing systems and methods at the time of the effective filing date of the claimed invention to further modify the document processing system, method, and computer readable storage medium taught by Priestas, as modified in view of Jain, to incorporate a step and feature directed to categorizing prescription data for each patient, as taught by Creswell, in order to organize data stored in the database. See Creswell, paragraph [0413]; see also MPEP § 2143 G.

	Regarding claims 2, 7, and 12,
		- The combination of: Priestas, as modified in view of: Jain and Creswell, teaches the limitations of: claim 1 (which claim 2 depends on); claim 6 (which claim 7 depends on); and claim 11 (which claim 12 depends on), as described above.
		- Priestas further teaches a system, method, and non-transitory computer program product, wherein:
			- the at least one data source is selected from a group consisting of an electronic health record, an electronic medical record, a structured data source, a structured medication order, an unstructured data source, an unstructured clinical note, and pharmacy prescription filling data (as described in claims 2, 7, and 12) (Priestas, paragraphs [0003] and [0044]; Paragraph [0003] teaches that the documents [which are processed] (i.e., the at least one data source) may be structed and unstructured formats (i.e., the at least one data source may be a structed data source and an unstructured data source).  Paragraph [0044] teaches that the documents [which are processed] (i.e., the at least one data source) may be in a patient’s file history such as the patient’s electronic health record (EHR) (i.e., the at least one data source may be an electronic health record).).
The motivation and rationale for modifying the document processing system, method, and computer readable storage medium taught by Priestas, in view of: Jain and Creswell, described in the analysis of the obviousness rejection of claims 1, 6, and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claims 3, 8, and 13,
	- The combination of: Priestas, as modified in view of: Jain and Creswell, teaches the limitations of: claim 1 (which claim 3 depends on); claim 6 (which claim 8 depends on); and claim 11 (which claim 13 depends on), as described above.
	- Creswell further teaches a system and method, wherein:
		- the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor, and wherein the classification component classifies the one or more medication events into the orthogonal dimensions to improve accuracy of a summary of the one or more medication events generated by at least one of the system, the processor, or a medication reconciliation system (as described in claim 3); and the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor (as described in claims 8 and 13) (Creswell, paragraph [0413]; Paragraph [0413] teaches that the patient adherence system includes a patient medication history database 308 and a candidate prescription database 309.  Paragraph [0413] further teaches that the patient medication history database 308 stores patient medication history data which may be categorized by each patient (i.e., classifying the prescription medication history by each patient is the equivalent of classifying the medication event data based on “an actor”).  The candidate prescription database 309 stores prescription data which may be categorized and associated with each patient (i.e., classifying the prescription medication history by each patient is the equivalent of classifying the medication event data based on “an actor”).).
The motivation and rationale for modifying the document processing system, method, and computer readable storage medium taught by Priestas, in view of: Jain and Creswell, described in the analysis of the obviousness rejection of claims 1, 6, and 11 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 4, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Priestas et al. (Pub. No. US 2019/0087395), as modified in view of: Jain (Pub. No. US 2015/0081321); and Creswell et al. (Pub. No. US 2013/0311205), as applied to claims 1, 6, and 11 above, and further in view of:
- Denny (Pub. No. US 2007/0162309).

Regarding claims 4, 9, and 14,
- The combination of: Priestas, as modified in view of: Jain and Creswell, teaches the limitations of: claim 1 (which claim 4 depends on); claim 6 (which claim 9 depends on); and claim 11 (which claim 14 depends on), as described above.
- The combination of: Priestas, as modified in view of: Jain and Creswell, does not explicitly teach a system, method, and non-transitory computer program product, wherein the computer executable components further comprise:
	- a summarization component that generates a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 4); generating, by the system, a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 9); and generat[ing], by the processor, a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 14).
- However, in analogous art of medication systems and methods, Denny teaches a system and method, comprising:
	- a summarization component that generates a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 4); generating, by the system, a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 9); and generat[ing], by the processor, a summary of the one or more medication events based on the multidimensional medication event data (as described in claim 14) (Denny, paragraphs [0046], [0058], and [0059]; Paragraph [0046] teaches that the host prescription process 162 provides the health care provider system 14 or pharmacy system a variety of options, including a generate report option 164.  Paragraph [0059] teaches that the once the type of report has been selected by the health care provider system 14 or pharmacy system 16, the process branches to a step 254, along a line 256, for the host system to generate the report from the prescription information database (i.e., generating a summary of the one or more medication events).  Paragraph [0058] teaches that the selection of reports which may be generated by the host system based upon prescription information data maintained in the prescription database by the host system 12 may include prescription data summarized by patient name, social security number, the name of the prescribing health care provider, the physician's Drug Enforcement Agency (DEA) number, and time and transaction based reporting such as daily, monthly prescription reports (i.e., the generated medication event data summaries are based on multidimensional medication event data).  Paragraph [0058] teaches that this feature is beneficial for organizing and presenting prescription information.).
Therefore, it would have been obvious to one of ordinary skill in the art of medication systems and methods at the time of the effective filing date of the claimed invention to further modify the document processing system, method, and computer readable storage medium taught by Priestas, as modified in view of: Jain and Creswell, to incorporate a step and feature directed to generating a report from prescription information, as taught by Denny, in order to organize and present prescription information. See Denny, paragraph [0058]; see also MPEP § 2143 G.

Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Priestas et al. (Pub. No. US 2019/0087395), as modified in view of: Jain (Pub. No. US 2015/0081321); and Creswell et al. (Pub. No. US 2013/0311205), as applied to claims 1, 6, and 11 above, and further in view of:
- Lulias et al. (Pub. No. US 2016/0098520).

Regarding claims 5, 10, and 15,
- The combination of: Priestas, as modified in view of: Jain and Creswell, teaches the limitations of: claim 1 (which claim 5 depends on); claim 6 (which claim 10 depends on); and claim 11 (which claim 15 depends on), as described above.
- The combination of: Priestas, as modified in view of: Jain and Creswell, does not explicitly teach a system, method, and non-transitory computer program product, wherein the computer executable components further comprise:
	- a filter component that filters at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 5); filtering, by the system, at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 10); and filter[ing], by the processor, at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 15).
- However, in analogous art of healthcare systems and methods, Lulias teaches a system and method, comprising:
	- a filter component that filters at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 5); filtering, by the system, at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 10); and filter[ing], by the processor, at least one of a summary of the one or more medication events, the multidimensional medication event data, the one or more medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 15) (Lulias, paragraphs [0061] and [0076]; Paragraph [0061] teaches that the report 802 may sort (i.e., filter) the data in accordance to the different types of medication, drug type, therapeutic class of the medication, number of scripts (or prescriptions), number of script equivalents, total amount paid per medication, cost per script equivalents, etc. (i.e., filtering the summary of the one or more medication events based on multidimensional medication event data).  Paragraph [0076] teaches that this feature is beneficial for aggregating data form disparate healthcare entities and facilitating the timely exchange of information between healthcare entities to improve healthcare quality with higher efficiency.).
Therefore, it would have been obvious to one of ordinary skill in the art of medication systems and methods at the time of the effective filing date of the claimed invention to further modify the document processing system, method, and computer readable storage medium taught by Priestas, as modified in view of: Jain and Creswell, to incorporate a step and feature directed to sorting the information in the reports based on different types of criteria, as taught by Lulias, in order to: (i) aggregate data form disparate healthcare entities; and (ii) facilitate the timely exchange of information between healthcare entities to improve healthcare quality with higher efficiency. See Lulias, paragraph [0076]; see also MPEP § 2143 G.

Claims 16, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Priestas et al. (Pub. No. US 2019/0087395); in view of:
- Jain (Pub. No. US 2015/0081321); and
- Denny (Pub. No. US 2007/0162309).

	Regarding claims 16 and 21,
		- Priestas teaches:
			- a system, comprising (as described in claim 16) (Priestas, paragraph [0025]; Paragraph [0025] teaches a document processing system (i.e., a system) is described which processes electronic documents such as, but not limited to, structured and unstructured documents to extract required information and enable automatic execution of processes based on the extracted information.):
				- a memory that stores computer executable components (as described in claim 16); and a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise (as described in claim 16) (Priestas, paragraph [0082]; Paragraph [0082] teaches that the computer system 1800 includes processor(s) 1802, such as a central processing unit, ASIC or other type of processing circuit (i.e., the system includes a processor).  Paragraph [0082] further teaches that the computer system includes a computer readable storage medium 1806 which participates in providing instructions to the processor(s) 1802 for execution (i.e., the processor executes computer executable instructions stored on a memory).  Paragraph [0082] teaches that the computer readable medium 1806 may be non-transitory or non-volatile medium, such as a magnetic disk or solid-state non-volatile memory or volatile medium such as RAM (i.e., examples of a memory).  The instructions or modules stored on the computer readable medium 1806 (i.e., the memory stores computer executable components) may include machine readable instructions 1864 executed by the processor(s) 1802 to perform the methods and functions of the document processing system 100 (i.e., the processor executes the computer executable components stored in the memory).):
			- a computer-implemented method, comprising (as described in claim 21) (Priestas, paragraph [0050], FIG. 7; Paragraph [0050] teaches that Figure 7 shows a flowchart 700 that details a method of document processing, which includes a request 152 that can pertain to an email which includes a specific request type e.g., renewal of health benefits with the required documents attached (i.e., a computer-implemented method).):
				- an extraction component that employs a model to extract multidimensional medication event data of medication events from at least one data source (as described in claim 16); and employing, by a system operatively coupled to a processor, a model to extract multidimensional medication event data of medication events from at least one data source (as described in claim 21) (Priestas, paragraphs [0026] and [0044]; Paragraph [0026] teaches that the document processing system employs a machine learning (ML) based domain model (i.e., employing a model) which can include domain-specific terminology, definitions of industry terms including the possible fields of various data types that may be included in the documents received for processing at the document processing system.  Paragraph [0044] teaches that a document comparator 304 can compare information from the documents in a patient’s file history such as the patient’s electronic health record (EHR) to a list of documents as specified by the process rules 322.  It can be appreciated herein that the documents employed by the document comparator 304 for comparisons may not only include documents with unstructured data such as scanned reports, bills, hand-written prescriptions etc. (i.e., medication event data) but also structured data such as values from a database or a comma separated values (CSV) file and the like.  More particularly, the patient’s EHR can include one or more of the documents 154 received in the request 152 and the additional documents 156. A field extractor 366 included in the document comparator 304 can extract fields from the EHR (i.e., extracting medication event data from the hand-written prescriptions in the EHR).); and 
- wherein the at least one data source comprise a first data source comprising structured data, and a second data source comprising unstructured data (as described in claims 16 and 21) (Priestas, paragraph [0003], [0027], and [0028]; Paragraph [0003] teaches that the documents may contain data in structured and unstructured formats (i.e., the data source may first data source comprising structured data and a second data source comprising unstructured data).  Paragraph [0027] teaches that the documents processed may further contain one or more of structured and unstructured component documents of different formats (i.e., the data source may first data source comprising structured data and a second data source comprising unstructured data) some of which may include typed textual data while others may include handwritten text and some of the data may be presented as tables, graphs or other non-textual formats.  Paragraph [0028] teaches that the document processing system 100 receives electronic documents in structured or unstructured formats (i.e., the data source may first data source comprising structured data and a second data source comprising unstructured data) either as machine-readable files or as image files and processes the electronic documents to identify or interpret an intent 164 conveyed in one or more of the electronic documents.).
		- Priestas does not explicitly teach a system and method comprising:
			- transform[ing] at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data (as described in claims 16 and 21); and
			- a summarization component that generates an interactive summary of the medication events based on the multidimensional medication event data (as described in claim 1); and generating, by the system, an interactive summary of the medication events based on the multidimensional medication event data (as described in claim 21).
		- However, in analogous art of medical data processing systems and methods, Jain teaches a system and method, comprising:
			- transform[ing] at least one unstructured medication event data of the multidimensional medication event data from the unstructured data into a structured format of the structured data (as described in claims 16 and 21) (Jain, paragraphs [0041] and [0051]; Paragraph [0051] teaches other rules or table may convert unstructured data into structured data corresponding to a symptoms category (e.g. pain, itching, rash, and the like), disease/disorder information category (e.g. asthma), anatomical site category (e.g. left eye, nostril, skin, mouth, and the like), dosage warning category (e.g. information conveying a maximum dosage, such whether a certain number of doses should not be exceeded per day), and the like (i.e., transforming at least one unstructured medication event data into a structured format).  Paragraph [0041] teaches the unstructured data comes from prescription instructions and a user’s prescription information (i.e., the data that is transformed from an unstructured format to a structured format is related to medication event data).  Paragraph [0041] teaches that this feature is beneficial for extracting knowledge from unstructured data in prescription instructions, such as a prescription administration instruction provided by a healthcare provider.).
Therefore, it would have been obvious to one of ordinary skill in the art of medication processing systems and methods at the time of the effective filing date of the claimed invention to modify the document processing system and method, taught by Priestas, to incorporate a step and feature directed to converting unstructured prescription data into a structured format, as taught by Jain, in order to extract knowledge from unstructured data in prescription instructions, such as a prescription administration instruction provided by a healthcare provider. See Jain, paragraph [0041]; see also MPEP § 2143 G.
- Further, in analogous art of medication systems and methods, Denny teaches a system and method, comprising:
	- a summarization component that generates an interactive summary of the medication events based on the multidimensional medication event data (as described in claim 1); and generating, by the system, an interactive summary of the medication events based on the multidimensional medication event data (as described in claim 21) (Denny, paragraphs [0046], [0058], and [0059]; Paragraph [0046] teaches that the host prescription process 162 provides the health care provider system 14 or pharmacy system a variety of options, including a generate report option 164.  Paragraph [0059] teaches that the once the type of report has been selected by the health care provider system 14 or pharmacy system 16, the process branches to a step 254, along a line 256, for the host system to generate the report from the prescription information database (i.e., generating a summary of the one or more medication events).  Paragraph [0058] teaches that the selection of reports which may be generated by the host system based upon prescription information data maintained in the prescription database by the host system 12 may include prescription data summarized by patient name, social security number, the name of the prescribing health care provider, the physician's Drug Enforcement Agency (DEA) number, and time and transaction based reporting such as daily, monthly prescription reports (i.e., the generated medication event data summaries are based on multidimensional medication event data).  Paragraph [0058] teaches that this feature is beneficial for organizing and presenting prescription information.).
Therefore, it would have been obvious to one of ordinary skill in the art of medication systems and methods at the time of the effective filing date of the claimed invention to further modify the document processing system, method, and computer readable storage medium taught by Priestas, as modified in view of Jain, to incorporate a step and feature directed to generating a report from prescription information, as taught by Denny, in order to organize and present prescription information. See Denny, paragraph [0058]; see also MPEP § 2143 G.

Regarding claims 17 and 22,
		- The combination of: Priestas, as modified in view of: Jain and Denny, teaches the limitations of: claim 16 (which claim 17 depends on); and claim 21 (which claim 22 depends on), as described above.
		- Priestas further teaches a system and method, wherein:
			- the at least one data source is selected from a group consisting of an electronic health record, an electronic medical record, a structured data source, a structured medication order, an unstructured data source, an unstructured clinical note, and pharmacy prescription filling data (as described in claims 17 and 22) (Priestas, paragraphs [0003] and [0044]; Paragraph [0003] teaches that the documents [which are processed] (i.e., the at least one data source) may be structed and unstructured formats (i.e., the at least one data source may be a structed data source and an unstructured data source).  Paragraph [0044] teaches that the documents [which are processed] (i.e., the at least one data source) may be in a patient’s file history such as the patient’s electronic health record (EHR) (i.e., the at least one data source may be an electronic health record).).
The motivation and rationale for modifying the document processing system, method, and computer readable storage medium taught by Priestas, in view of: Jain and Denny, described in the analysis of the obviousness rejection of claims 16 and 21 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Priestas et al. (Pub. No. US 2019/0087395), as modified in view of: Jain (Pub. No. US 2015/0081321); and Denny (Pub. No. US 2007/0162309), as applied to claims 16 and 21 above, and further in view of:
- Rosenblum (Pub. No. US 2003/0050731).

Regarding claims 18 and 23,
- The combination of: Priestas, as modified in view of: Jain and Denny, teaches the limitations of: claim 16 (which claim 18 depends on); and claim 21 (which claim 23 depends on), as described above.
- The combination of: Priestas, as modified in view of: Jain and Denny, does not explicitly teach a system and method, wherein:
	- the summarization component further determines daily medication dosage data based on the multidimensional medication event data (as described in claim 18); and determining, by the system, daily medication dosage data based on the multidimensional medication event data (as described in claim 23).
- However, in analogous art of prescription systems and methods, Rosenblum teaches a system and method, wherein:
	- the summarization component further determines daily medication dosage data based on the multidimensional medication event data (as described in claim 18); and determining, by the system, daily medication dosage data based on the multidimensional medication event data (as described in claim 23) (Rosenblum, paragraphs [0102] and [0103]; Paragraph [0103] teaches that as the prescriber adjusts the daily dosage, the system automatically calculates the exact dosage (in units per day) (i.e., determining the daily medication dosage based on the multidimensional medication event data).  Paragraph [0102] teaches that this feature is beneficial for providing drug utilization review (DUR), including dosage range checking and other safety checks.).
Therefore, it would have been obvious to one of ordinary skill in the art of medication systems and methods at the time of the effective filing date of the claimed invention to further modify the document processing system and method taught by Priestas, as modified in view of: Jain and Denny, to incorporate a step and feature directed to determining the exact daily dosage for a patient’s prescription drugs, as taught by Rosenblum, in order to provide drug utilization review (DUR), including dosage range checking and other safety checks. See Rosenblum, paragraph [0102]; see also MPEP § 2143 G.

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Priestas et al. (Pub. No. US 2019/0087395), as modified in view of: Jain (Pub. No. US 2015/0081321); and Denny (Pub. No. US 2007/0162309), as applied to claims 16 and 21 above, and further in view of:
-  Creswell et al. (Pub. No. US 2013/0311205).

Regarding claims 19 and 24,
- The combination of: Priestas, as modified in view of: Jain and Denny, teaches the limitations of: claim 16 (which claim 19 depends on); and claim 21 (which claim 24 depends on), as described above.
- The combination of: Priestas, as modified in view of: Jain and Denny, does not explicitly teach a system and method, wherein:
	- classification component that classifies the medication events into orthogonal dimensions based on the multidimensional medication event data to improve at least one of accuracy of the interactive summary or performance of at least one of the system, the processor, the summarization component, or a medication reconciliation system, and wherein the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor (as described in claim 19); and classifying, by the system, the medication events into orthogonal dimensions based on the multidimensional medication event data, wherein the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor (as described in claim 24).
- However, in analogous art of medication processing systems and methods, Creswell teaches a system and method, comprising:
			- classification component that classifies the medication events into orthogonal dimensions based on the multidimensional medication event data to improve at least one of accuracy of the interactive summary or performance of at least one of the system, the processor, the summarization component, or a medication reconciliation system, and wherein the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor (as described in claim 19); and classifying, by the system, the medication events into orthogonal dimensions based on the multidimensional medication event data, wherein the orthogonal dimensions are selected from a group consisting of action, temporality, certainty, and actor (as described in claim 24) (Creswell, paragraph [0413]; Paragraph [0413] teaches that the patient adherence system includes a patient medication history database 308 and a candidate prescription database 309.  Paragraph [0413] further teaches that the patient medication history database 308 stores patient medication history data which may be categorized by each patient (i.e., classifying the medication event data into orthogonal dimensions based on multidimensional medication event data, wherein classifying the prescription medication history by each patient is the equivalent of classifying the medication event data based on “an actor”).  The candidate prescription database 309 stores prescription data which may be categorized and associated with each patient (i.e., classifying the medication event data into orthogonal dimensions based on multidimensional medication event data, wherein classifying the prescription medication history by each patient is the equivalent of classifying the medication event data based on “an actor”).  Paragraph [0413] teaches that this feature is beneficial for organizing data stored in the database.).
Therefore, it would have been obvious to one of ordinary skill in the art of medication systems and methods at the time of the effective filing date of the claimed invention to further modify the document processing system and method taught by Priestas, as modified in view of: Jain and Denny, to incorporate a step and feature directed to categorizing prescription data for each patient, as taught by Creswell, in order to organize data stored in the database. See Creswell, paragraph [0413]; see also MPEP § 2143 G.

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Priestas et al. (Pub. No. US 2019/0087395), as modified in view of: Jain (Pub. No. US 2015/0081321); and Denny (Pub. No. US 2007/0162309), as applied to claims 16 and 21 above, and further in view of:
- Lulias et al. (Pub. No. US 2016/0098520).

Regarding claims 20 and 25,
- The combination of: Priestas, as modified in view of: Jain and Denny, teaches the limitations of: claim 16 (which claim 20 depends on); and claim 21 (which claim 25 depends on), as described above.
- The combination of: Priestas, as modified in view of: Jain and Denny, does not explicitly teach a system and method, further comprising:
	- filter component that filters at least one of the interactive summary, the multidimensional medication event data, the medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data, thereby facilitating improved performance of the processor in generating the interactive summary (as described in claim 20); and filtering, by the system, at least one of the interactive summary, the multidimensional medication event data, the medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 25).
- However, in analogous art of healthcare systems and methods, Lulias teaches a system and method, comprising:
	- filter component that filters at least one of the interactive summary, the multidimensional medication event data, the medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data, thereby facilitating improved performance of the processor in generating the interactive summary (as described in claim 20); and filtering, by the system, at least one of the interactive summary, the multidimensional medication event data, the medication events, or the at least one data source based on at least one orthogonal dimension of the multidimensional medication event data (as described in claim 25) (Lulias, paragraphs [0061] and [0076]; Paragraph [0061] teaches that the report 802 may sort (i.e., filter) the data in accordance to the different types of medication, drug type, therapeutic class of the medication, number of scripts (or prescriptions), number of script equivalents, total amount paid per medication, cost per script equivalents, etc. (i.e., filtering the summary of the one or more medication events based on multidimensional medication event data).  Paragraph [0076] teaches that this feature is beneficial for aggregating data form disparate healthcare entities and facilitating the timely exchange of information between healthcare entities to improve healthcare quality with higher efficiency.).
Therefore, it would have been obvious to one of ordinary skill in the art of medication systems and methods at the time of the effective filing date of the claimed invention to further modify the document processing system and method taught by Priestas, as modified in view of: Jain and Denny, to incorporate a step and feature directed to sorting the information in the reports based on different types of criteria, as taught by Lulias, in order to: (i) aggregate data form disparate healthcare entities; and (ii) facilitate the timely exchange of information between healthcare entities to improve healthcare quality with higher efficiency. See Lulias, paragraph [0076]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 36861

/JOHN P GO/Primary Examiner, Art Unit 3686